Title: To John Adams from Alexander White, 26 July 1800
From: White, Alexander
To: Adams, John



Sir
Washington 26th July 1800

The Harvest in Virginia having been more tedious than usual prevented me from returning to the City till yesterday
I had the pleasure of seeing, not only my own grain, but that of my Neighbours generally secured; for altho’ frequent showers delayed the getting it in, there were no great rains to occasion loss—And I had the further pleasure to observe (notwithstanding the destruction by the Fly, which few Farms entirely escaped, and which on some was very great) very plentiful crops of small grain and Grass, and most favourable prospects of Indian Corn and Potatoes, so that from present appearances this may be considered as a year of plenty—
I now enclose you the letter formerly mentioned, trivial as it may be, and remain with sentiments of the highest respect / Sir /  your most Obt Servt

Alexr White